Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 37, 41-47 and 60, drawn to a multinuclear complex comprising: a transition metal, a radioisotope and a bridging ligand coordinated to the transition metal and the radioisotope to link the transition metal and the radioisotope and pendent ligands coordinated to each of the transition metal and the radioisotope as recited in claim 37.
Group II, claim(s) 48-49, drawn to a multinuclear complex comprising quinolone-based chelator a bidendate ligand as recited in claim 49.
III, claim(s) 50-52, drawn to a multinuclear complex having the general formula [99mTcM2O2(μ-L)2(LL)6] and general formula (V) as recited in claim 51.
Group IV, claim(s) 53-55, drawn to a multinuclear complex having the general formula [99mTcM3(L)4(CO)12], wherein M is Mn, Re or Tc  and L is a bridging ligand and complex having a cubane structure of general formula (VI) as recited in claim 54.
Group V, claim(s) 56-59, drawn to a method of preparing a multinuclear complex by self-assembly in solution comprising: mixing a multinuclear or mononuclear precursor complex of a transition metal with a mononuclear complex that includes a radioisotope of the same coordination number as the transition metal in a selected solvent as recited in claim 56.
The invention of groups I-II and V lack unity of invention because even though the inventions of these groups require the technical feature of a multinuclear complex comprising: a transition metal, a radioisotope and a bridging ligand coordinated to the transition metal and the radioisotope to link the transition metal and the radioisotope and pendent ligands coordinated to each of the transition metal and the radioisotope, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of John Baldas et al. (J Chem Soc Dalton Trans 1992, as per Applicant’s IDS).  Baldas discloses synthesis and structure of Di-u-oxo technetium(VI) dimers and monomeric nitridotechnetium (V) mixed ligand complex either by reaction of [{TcN(OH2)3)2(μ-O)2]2+ or Cs2[TcNCl5] in Na4P2O7 solution with the appropriate ligand (abstract and Experimental portion).
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Due to the complicated nature of the restriction, the restriction requirement is being made via written correspondence in lieu of a telephone interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/J.R.S/           Examiner, Art Unit 1618                                                                                                                                                                                         
/JAKE M VU/Primary Examiner, Art Unit 1618